Opinion issued June 14, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00962-CV
———————————
EUGENE WILLIAMS, Appellant
V.
department
of family and Protective services, Appellee

 

 
On
Appeal from the 314th District Court
Harris
County, Texas

Trial
Court Cause No. 2010-02311J
 

 
MEMORANDUM OPINION
          Appellant,
Eugene Williams, appeals from the trial court’s October 13, 2011 decree
terminating his parental rights and appointing appellee, Department of Family
and Protective Services, the sole managing conservator of appellant’s minor
children, R.W., C.W., and F.W.  Appellant
has filed a motion to dismiss the appeal for want of jurisdiction on the basis
that a new trial has been granted.
          We
dismiss.
The clerk’s record reflects that appellant
filed a motion for new trial on October 28, 2011, which the trial court granted
on November 17, 2011.  See Tex.
R. Civ. P. 329b(d), (e); Thomas v.
Oldham, 895 S.W.2d 352, 356 (Tex. 1995).  When a motion for new trial is granted, the
case is reinstated upon the docket of the trial court and will stand for trial
the same as though no trial had been had. Wilkins
v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005).  Thus, when the trial court grants a motion for
new trial, the trial court “essentially wipes the slate clean and starts over.”
Id.  Therefore, the issues presented in this appeal
are rendered moot, and this Court lacks jurisdiction. 
On May 4, 2012, we notified appellant
that his appeal was subject to dismissal for want of jurisdiction
unless he filed a response showing grounds for continuing the appeal.  On May 10, 2012, appellant responded with a
motion to dismiss the appeal on the basis that a motion for new trial was
granted. 
Accordingly, we grant appellant’s
motion and dismiss the appeal for lack of jurisdiction.  We dismiss any other pending motions as moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Jennings and Keyes.